3COM CORPORATION

 

2003 STOCK PLAN

 

FORM OF RESTRICTED STOCK AGREEMENT

(TIME-BASED VESTING)

 

 

THIS STOCK GRANT AGREEMENT (the “Award Agreement”) is made on <<date>>, by and
between 3Com Corporation (the “Company”), and <<recipient>> (the “Participant”).

 

The Company desires to issue and the Participant desires to acquire shares of
the Common Stock as herein described, pursuant to the Company’s 2003 Stock Plan,
as amended (the “Plan”), on the terms and conditions set forth in this Award
Agreement and the Plan, the terms and conditions of which are incorporated
herein by reference. Unless otherwise defined herein, capitalized terms shall
have the meaning given to them in the Plan.

 

IT IS AGREED between the parties as follows:

 

1.         Issuance of Shares. On the effective date of this Award Agreement as
set forth above (the “Grant Date”), the Company shall issue to Participant,
subject to the provisions hereof and the Plan, <<insert number>> shares of
Common Stock (the “Shares”) in consideration for the Participant’s past service
with the Company.

 

No Shares shall be issued pursuant to this Award Agreement if the issuance and
delivery of such Shares would constitute a violation of any applicable federal
or state securities law or other law or regulation, or would fail to satisfy the
requirements of any stock exchange upon which the Shares may then be listed. As
a condition to the issuance and delivery of the Shares, the Company may require
the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

 

2.          Administration. All questions of interpretation concerning this
Award Agreement shall be determined by the Administrator. All determinations by
the Administrator shall be final and binding upon all persons having an interest
in this Award Agreement.

 

3.

Vesting and Unvested Share Reacquisition Right.

 

(a)       Vesting. Provided the Participant remains a Service Provider through
each vesting date, the Shares shall become “Vested Shares” for purposes of this
Award Agreement in [_________] equal [________] installments, commencing on the
[_________] anniversary of the Grant Date.

 

(b)       Unvested Share Reacquisition Right. In the event the Participant’s
Service Provider relationship with the Company is terminated for any reason,
with or without cause, the Company shall automatically reacquire Shares that are
not then Vested Shares (the “Unvested Shares”) and the Participant shall not be
entitled to any payment therefore (the “Unvested Share Reacquisition Right”).

 

4.          Legends. The Company may at any time place legends referencing the
Unvested Share Reacquisition Right set forth in Section 3 above and any
applicable federal and/or state securities law restrictions on all certificates
representing Shares subject to the provisions of this Award Agreement. The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing Shares acquired under this Award
Agreement in the possession of the participant in order to carry out the
provisions of this Section 4. Unless otherwise specified by the Company, legends
placed on such certificates may include, but shall not be limited to, the
following:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS SET
FORTH IN THIS AWARD AGREEMENT BETWEEN THE CORPORATION AND THE REGISTERED HOLDER,
OR SUCH HOLDER’S PREDECESSOR IN INTEREST, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THE CORPORATION.”

 

5.

Escrow.

 

(a)       Establishment of Escrow. To insure that the Shares subject to the
Unvested Share Reacquisition Right will be available for reacquisition, the
Company may require the Participant to deposit the certificate or certificates
evidencing the Unvested Shares with an escrow agent designated by the Company
under the terms and conditions of an escrow agreement approved by the Company.
If the Company does not require such deposit as a condition of the issuance of
Shares to the Participant, the Company reserves the right at any time to require
the Participant to so deposit the Unvested Share certificate or certificates in
escrow. The Company shall bear the expenses of the escrow.

 

(b)       Delivery of Shares to Participant. As soon as practicable after the
expiration of the Unvested Share Reacquisition Right, the escrow agent shall
deliver to the Participant the Shares no longer subject to such restriction.

 

6.         Transfers in Violation of Award Agreement. The Company shall not be
required (a) to transfer on its books any Shares which are sold or transferred
in violation of any of the provisions set forth in this Award Agreement, or (b)
to treat as the owner of the Shares or to accord the right to vote as such owner
or to pay dividends to any transferee to whom the Shares shall have been so
transferred.

 

7.         Rights as a Stockholder or Employee. The Participant shall have no
rights as a stockholder with respect to the Shares until such time the Shares
are issued to the Participant in the form of a certificate or certificates for
the Shares. Except as provided in Section 14(a) of the Plan, no adjustment shall
be made for dividends or distributions or other rights for which the record date
is prior to the date such certificate or certificates are issued. Nothing in the
Plan or in this Award Agreement shall confer upon the Participant any right to
continue as a Service Provider, alter the Participant’s at-will employment
status, or interfere in any way with any right of the Company to terminate the
Participant’s Service Provider relationship at any time.

 

8.         Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Award Agreement.

 

9.          Notice. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
electronic delivery, or upon delivery by certified mail, addressed to the other
party hereto at the address shown below such party’s signature to this Award
Agreement or at such other address as such party may designate by ten (10) days
advance written notice to all other parties hereto.

 

10.       Binding Effect. This Award Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

 

11.        Section 83(b) Election. The Participant acknowledges and understands
that when the Shares become Vested Shares under this Award Agreement, Section 83
of the Code imposes a tax at ordinary income rates with respect to such Vested
Shares in an amount equal to the fair market value of such Vested Shares,
determined on the date such Shares become Vested Shares. The Participant also
understands that (i) alternatively, the Participant may elect to be taxed in the
year the Shares were granted rather than when the Shares become Vested Shares by
filing an election under Section 83(b) of the Code with the Internal Revenue
Service within thirty (30) days from the Grant Date; (ii) if the Participant
files such an election, the Participant will be taxed at ordinary income rates
on the fair market value of the Shares on the Grant Date; (iii) if the
Participant makes such an election he or she must provide the Company with a
copy of the election no later than three (3) business days after filing the
election with the Internal Revenue Service; and (iv) the Participant must file
another copy of the election with his or her federal income tax return for the
tax year in which Participant filed the election. The Participant acknowledges
that it is the Participant’s sole responsibility and not the Company’s
responsibility to determine whether it is advisable to make the election and, if
the Participant so elects, to file the election in a timely fashion and to make
any filings under corresponding provisions of state tax law.

 

12.       Withholding. At the time that this Award Agreement is executed, or at
any time thereafter as determined by the Company, the Company shall have the
right to withhold the applicable minimum withholding taxes, including but not
limited to federal tax, state tax, foreign taxes, or social taxes, if any, which
arise in connection with the acquisition of Shares pursuant to the Plan,
including, without limitation, obligations arising upon (i) the transfer, in
whole or in part, of any Shares, (ii) the lapse of any restriction with respect
to any Shares acquired pursuant to the Plan, or (iii) the filing of an election
to recognize a tax liability. The Participant authorizes the Company to withhold
from the Participant’s compensation such amounts as may be necessary to satisfy
the minimum applicable tax withholding obligations arising in connection with
the issuance of the Shares pursuant to the Plan. The Company shall have no
obligation to issue a certificate as to the Shares and/or to release the Shares
from escrow until applicable withholding obligations have been satisfied.

 

13.       Trade for Taxes (Swap). Please circle the applicable election below if
you wish to trade Shares to satisfy the minimum required tax withholding
determined upon the date of vesting outlined in Section 12 above. If you elect
to trade Shares to satisfy the minimum taxes due, the remaining amount due after
the trade, less than the value of one Share, will be deducted from your cash
compensation. If you wish to change your election during the life of the Award
Agreement, you must contact stock administration at least thirty (30) days prior
to the applicable vesting date.

 

TRADE SHARES FOR TAXES DUE (please circle one):

YES

NO

 

If you do not wish to trade Shares for taxes, and select “no” above, you must
provide payment to stock administration within fifteen (15) days from date of
vesting. If payment is not provided within fifteen (15) days after applicable
taxes are due, stock administration will have the authority and discretion to
(i) trade Shares to satisfy such applicable taxes or (ii) to withhold the entire
tax obligation from your compensation.

 

14.        Broker. Your Shares will be deposited directly into your brokerage
account with the Company’s approved broker when vested and the applicable
withholding obligations have been satisfied.

 

15.        Certificate Registration. The certificate or certificates for the
Shares acquired pursuant to this Award Agreement shall be registered in the name
of the Participant.

 

16.       Integrated Agreement. This Award Agreement and the Plan constitute the
entire understanding and agreement of the Participant and the Company with
respect to the subject matter contained herein, and there are no agreements,
understandings, restrictions, representations, or warranties among the
Participant and the Company other than those set forth or provided for herein or
therein.

 

17.        Governing Law. This Award Agreement is governed by the laws of the
Commonwealth of Massachusetts, without reference to conflicts of law provisions.
The parties hereby understand and agree that any action to enforce or interpret
or otherwise regarding this Award Agreement shall be filed in the state or
federal courts in the Commonwealth of Massachusetts.

 

18.        Data Privacy. By entering into this Award Agreement, and as a
condition of the grant of the Shares, the Participant consents to the
collection, use and transfer of personal data as described in this Section. The
Participant understands that the Company and its subsidiaries hold certain
personal information about the Participant including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
security number or equivalent tax identification number, salary, nationality,
job title, any shares of stock or directorships held in the Company, details of
all Shares or other entitlements to Shares awarded, cancelled, exercised,
vested, unvested or outstanding in the Participant’s favour, for the purpose of
managing and administering the Plan (“Data”). The Participant further
understands that the Company and/or its subsidiaries will transfer Data amongst
themselves as necessary for the purposes of implementation, administration, and
management of the Participant’s participation in the Plan, and that the Company
and/or its subsidiaries may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan (“Data Recipients”). The Participant understands that these Data
Recipients may be located in the Participant’s country of residence, the
European Economic Area, or elsewhere throughout the world, such as the United
States. The Participant authorizes the Data Recipients to receive, possess, use,
retain and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing the Participant’s participation in the
Plan, including any transfer of such Data, as may be required for the
administration of the Plan and/or the subsequent holding of Shares on the
Participant’s behalf, to a broker or third party with whom the Shares acquired
upon vest may be deposited. The Participant understands that he or she may, at
any time, review the Data, require any necessary amendments to it or withdraw
the consent herein in writing by contacting the Company. The Participant further
understands that withdrawing consent may affect the Participant’s ability to
participate in the Plan.

 

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement as of
the day and year first above written.

 

 

COMPANY: 3COM CORPORATION

PARTICIPANT:

 

 

 

By: _________________________________

_________________________________

 

 

Title:

 

 

Address:

Restricted Stock Administrator

Address:

_________________________

 

3Com Corporation

_________________________

 

 

350 Campus Drive

_________________________

 

 

Marlborough, MA 01752

 

 

 

 

 